Citation Nr: 0717171	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1994.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

The record reflects that the veteran requested a 
videoconference hearing before the Board in the October 2004 
VA Form 9.  However, the veteran subsequently indicated that 
he did not want a Board hearing in February 2005.  
Accordingly, the veteran's hearing request is withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record reveals that this case 
must be remanded for further development before the Board may 
proceed in evaluating the merits of the veteran's claim.  

The Board notes that a definitive current diagnosis of skin 
cancer is not apparent in the record; however, the veteran's 
VA treatment records do show a diagnosis of actinic keratoses 
in March 2004 by a VA dermatologist.  The plan of treatment 
was destruction of three separate premalignant skin lesions 
with liquid nitrogen therapy at that time.  The Board also 
observes that the veteran's service medical records contain 
multiple findings of various skin disorders to include 
scabies, fungal lesions, tinea corporis, and sebaceous cyst 
during service.  It is further noted that the veteran was 
treated for sunburn to the face in March 1973 during service 
and the veteran contends that exposure to sunlight while 
performing his duties has caused his skin cancer.  Although 
there is evidence of record that indicates that the veteran 
currently has a skin disorder and had skin problems in 
service, the veteran has not been afforded a VA medical 
examination or nexus opinion with respect to his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  


Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service 
connection for skin cancer, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should also 
address the elements of degree of 
disability and effective date.  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.  The RO should obtain all outstanding 
VA treatment records pertaining to the 
veteran's treatment for a skin disorder 
from September 2004 to the present.  If 
no additional records are available, that 
fact should be noted for the record.    

3.  After the outstanding VA treatment 
records have been obtained or it has been 
determined that they are unavailable, the 
veteran should be scheduled for an 
appropriate medical examination by a 
physician specialist to determine the 
identity and etiology of any skin 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the physician should 
be accomplished and all findings reported 
in detail.  Based on review of the claims 
folder to include the veteran's service 
medical records and examination of the 
veteran, the physician should offer an 
opinion regarding whether any skin 
disorder found on examination is more 
likely than not (i.e., probability of 
more than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
causally or etiologically related to the 
veteran's military service to include any 
symptomatology shown in service.  The 
physician should confirm that the 
veteran's claims folder was reviewed.  
The physician should provide a thorough 
explanation in support of his or her 
conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim with consideration of any 
evidence received since the January 2005 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




